       Case 2:19-cv-00611-HCN-EJF Document 8-1 Filed 10/24/19 Page 1 of 4




Order prepared and submitted by:
TYLER WIRICK (UT BN 15964)
ALDRIDGE PITE, LLP
374 East 720 South
Orem, UT 84058
Telephone: (858) 750-7600
Telephone (direct): (801) 285-0952
Facsimile: (619) 590-1385
E-mail: twirick@aldridgepite.com


Attorneys for Plaintiff U.S. Bank National Association, not in its individual capacity but solely
as Trustee NRZ Pass-Through Trust X, its successors and/or assigns


                            UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


 U.S. BANK NATIONAL ASSOCIATION,                   ORDER GRANTING MOTION TO
 NOT IN ITS INDIVIDUAL                             REMAND, REMANDING CASE, AND
 CAPACITY BUT SOLELY AS TRUSTEE                    AWARDING ATTORNEY FEES AND
 NRZ PASS-THROUGH TRUST X, its                     COSTS
 successors and/or assigns,

                Plaintiff(s),                      Case No.: 2:19-cv-00611

 vs.

 PETER NORDBERG, and/or JOHN DOES 1-
 10, JANE DOES 1-10,

                Defendant(s).                      Honorable Evelyn J. Furse


       BEFORE THIS COURT is Plaintiff U.S. Bank National Association, not in its individual

capacity but solely as Trustee NRZ Pass-Through Trust X, its successors and/or assigns’ Motion

to Remand and Memorandum in Support [ECF No. 7] (the “Motion to Remand’), with notice

having been provided pursuant to the Fed. R. Civ. P. and DUCivR. No objections or oppositions
      Case 2:19-cv-00611-HCN-EJF Document 8-1 Filed 10/24/19 Page 2 of 4




were timely raised to the pending Motion to Remand, and for good cause existing,

               IT IS HEREBY ORDERED, as follows:

     Plaintiff’s Motion to Remand to State Court (Dkt. No. 5) is GRANTED, and this Case is

remanded to the District Court of Utah, Third Judicial District, Salt Lake County – Salt Lake

City. Furthermore, pursuant to 11 U.S.C. § 1447(c), the Court finds that the Defendant lacked an

objectively reasonable basis for removal. Accordingly, Plaintiff is awarded just costs, actual

expenses, and attorney fees incurred as a result and shall submit an itemized bill of costs within

14 days of this Order, as provided by DUCivR 54-2.

                                       END OF ORDER
      Case 2:19-cv-00611-HCN-EJF Document 8-1 Filed 10/24/19 Page 3 of 4




                  DESIGNATION OF PARTIES TO RECEIVE NOTICE

       Service of the foregoing Order Granting Motion to Remand and Remanding Case shall be

served to the parties and in the manner designated below:

       By Electronic Service: I certify that the parties of record in this case as identified below,

are registered CM/ECF users and will be served notice of entry of the foregoing Order through

the CM/ECF system:

              Creditor Counsel: twirick@aldridgepite.com,


       By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF

system, the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).


       Louis Monson
       1818 East Bear Claw Circle
       Draper, UT 84020

                                      /s/ Tyler S. Wirick
                                      Tyler S. Wirick
      Case 2:19-cv-00611-HCN-EJF Document 8-1 Filed 10/24/19 Page 4 of 4




                  CERTIFICATE OF ELECTRONIC FILING AND SERVICE

       I hereby certify that on October 24, 2019, I filed the Order via the CM/ECF system, and I

send a copy of the foregoing via first class mail on the following:

       Louis Monson
       1818 East Bear Claw Circle
       Draper, UT 84020

                       /s/ Bobby Choudhury
